Mellen C. J.
delivered the opinion of the Court.
It is proved that the father of the pauper gained a settlement in Turner, by a residence in that town for more than ten years, and payment of all taxes assessed upon him and his property during all that time. This point in the cause has not been contested on the part of Turner; of course the pauper, who was a minor when her father resided in Turner, gained a derivative settlement there also, and still retains it, unless she has since gained a new settlement in Peru, under her father, he having resided in that town at the time of its incorporation. It has been contended that she was incapable of gaining a settlement in her own right, on account of mental disability and derangement, and, of course, must be considered as an infant in this respect — we do not, however, consider the authorities cited, as applicable to the present case. She has never been a member of his family, since he resided in Bivermore, which was prior to his removal to Peru. Besides, the evidence of incapacity is of a very feeble character. — The injury she sustained, happened several years since, soon after which she had a fit of sickness, and was at times deranged, especially two years ago —■ that is, in 1830 and 1831. There was no such permanent absence of intellect or reason as would incapacitate her to gain a settlement in her own right. Neither do we think that Peru is estopped to deny the settlement of the pauper to be in that town, on account of the omission to answer the notice which was given by Turner. We consider the case of Turner v. Brunswick, as decisive of this objection. We particularly refer to that case for the reasons of our opinion. We do not view the circumstance of the removal of the pauper to Peru as creating any distinction between the two cases, as to the principle of estoppel. It is however contended that certain transactions on the part of the overseers of Peru, have estopped that town to deny their liability to support the pauper. — There are many acts which the overseers of a town may do, which will bind the town, though no special authority is given by the *190town for the purpose. From the necessity of the case, they may, by virtue of their office, make contracts for the support of the poor, and ■ transact a variety of business in relation to their regulation and employment. In all which transactions, however, they are acting within the scope of their official duty •, but they have no authority by their mere acts or declarations to change the settlement of a pauper from one town to another ; and confess away the rights of their town, and subject it to liabilities and burdens by any of their arrangements. This is no part of their duty. Though the overseers of Peru gave the note for $ 95,05 to Turner, and therein acknowledged that the pauper was chargeable to Peru, that confession, or that act did not establish her settlement in Peru.
A town at a legal meeting, the warrant for calling which contained an article for the purpose, may by a vote admit a person an inhabitant of such town. Has Peru admitted the pauper as such ? In September, 1823, and again in April, 1825, Turner, by legal votes, made certain conditional proposals to Peru; but the agent of Turner, though authorised to communicate those proposals to Peru, did not do it, but made a conditional proposal less favourable to Peru. This proposal was not accepted by Peru. Some months afterwards Peru voted to accept the pauper as an inhabitant, on condition that Turner would relinquish to Peru all demands against that town. Thus far the towns had not agreed on any terms of arrangement. The proposition of neither town had been accepted by the other. This vote of Peru was passed September 12, 1825. From that time there was a profound silence. Turner took no notice of the vote by any corporate act, but on the 21st of May, 1831 — almost six years afterwards — the original agent of Turner, tendered the note to Peru. Was this reply to the offer of Peru of such a character, and given under such circumstances, as to create a binding obligation on the town of Peru ? or was the tender of the note so unreasonably delayed, as that it cannot be considered as closing any contract between the towns ? In our opinion the delay was an unreasonable one and the tender wholly inoperative — having had no effect on the offer made nearly six years before, — why an acceptance of the offer was *191not resolved upon and communicated before to Peru, does not appear on the report; but the motive may at least be conjectured to be, that in 1830 and 1831, the pauper became more frequently deranged, and the probability of her becoming more and more expensive to the town of Turner was evidently increasing. We consider the declarations of Mr. Porter, the agent, as of no importance or influence in the decision of the cause, and therefore the question, whether the testimony of Ludd.cn as to those declarations was admissible or not, ceases to have any interest, and it does not require an answer.

There must he judgment on the verdict.